The Court
held that under the statute, as at present constituted, no appeal would lie from such proceedings, and that they had no jurisdiction to hear the cause.
The statute makes no provision for bringing the proceedings into this court for review; and the fact that they are instituted by petition to the circuit court in chancery, and are entitled as in chancery, and carried on somewhat in analogy to chancery proceedings, does not, of itself, authorize a chancery appeal. The inherent nature of the proceedings differs widely from a chancery cause. They are of a ' summary character, and may proceed before the court or before the circuit judge at chambers, either in term or in vacation, and are in many other particulars sui generis. Provision is made for tho
intervention of other creditors having like liens; and each creditor may contest the claim of every other, and the court is required, in a summary manner, to determine the respective rights of each. No means is provided for preserving the testimony, or settling a case to embody it. A court of equity has no apt machinery for handling a case-, of such an anomalous character. Without further legislation there seems to be no way in which a review of such proceedings in an appellate court, can be appropriately entertained.
Appeal dismissed accordingly.